DETAILED ACTION

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
 

Response to Arguments
	Applicant’s amendment filed on March 31, 2021 is acknowledged. Currently 1-13 and 15-18 are pending. Claims 1 and 15 has been amended.

	Applicant's arguments with respect independent claims 1 and 15 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1 and 15 results in a different scope than that of the originally presented Claim 1 and 15 respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 11 and 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw et al. US2018/0139204 hereinafter referred to as Votaw in view of Mitchel et al. US2013/0185098 hereinafter referred to as Mitchel, Follis US2015/0213404 and Bailey et al. US2008/0072334 hereinafter referred to as Bailey.


As per Claim 1, Votaw teaches a method for enhancing efficiency of a computerized electronic signature system by facilitating collection of signatures from multiple signatories, the method comprising: 
verifying an identity of a first signatory by receiving data from the first signatory electronically; providing a document to the first signatory from the first entity (Votaw, Paragraph [0003], first physical identification verification engine using biometrics and Paragraph [0067], Figure 4, “The method starts at step 405 where server 140 communicates virtual file document 120 to a signor. Virtual file document 120 may be a document to be executed by the signor” The examiner consider the server as the first entity)
receiving a first electronic signature on the document from the first signatory;  (Votaw, Paragraph [0003], the first gesture capture engine generates a signor digital signature based on the captured gesture from the signor on the virtual file document)
verifying an identity of the second signatory by receiving data from the second signatory electronically; providing the document to the second signatory; (Votaw, Paragraph [0004])
receiving a second electronic signature from the second signatory; (Votaw, Paragraph [0004])
providing a completed document, including the first signature and the second signature; and (Votaw, Paragraph [0023])
Votaw does not explicitly teach receiving a document associated with estate planning from a first entity, the first entity being a document preparer who prepared the document associated with the estate planning; 
providing a document from the first entity, with the first entity being other than the first signatory
Mitchel teaches receiving a document associated with estate planning from a first entity, the first entity being a document preparer who prepared the document associated with the estate planning; providing a document from the first entity, with the first entity being other than the first signatory (Mitchel, Paragraph [0033], [0049], a document is digitized to create a digital 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mitchel into Votaw because by providing a document such as a trust or will to the server for further processing will allow different types of entities to utilize the electronic signature system.
Votaw in view of Mitchel does not explicitly teach receiving a selection from the first signatory of at least a second signatory to sign the document as a witness; 
Follis teaches receiving a selection from the first signatory of at least a second signatory to sign the document as a witness; (Follis, Paragraph [0105], “The electronic signature service 102 may automatically provide an interface in a web portal or an electronic communication to the sender 106 that solicits input from the sender 106 to select the second signatory from the list of potential signatories”) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Follis into Votaw in view of Mitchel because by providing adding means for the user(first signatory) of Votaw to choose the second signatory will allow the user to designate the second signatory to sign the document instead of a preset second signatory of Votaw.
Votaw in view of Mitchel and Follis does not explicitly teach notifying the first signatory and the second signatory that the completed document is completed.  
Bailey teaches notifying the first signatory and the second signatory that the completed document is completed.  (Bailey, Paragraph [0087])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bailey into Votaw in view of Mitchel and Follis because by providing notifications that the document is complete will alert the intervening parties that the document is complete for further action to be taken. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 1.


As per Claim 2, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 1, wherein receiving the selection of at least the second signatory further comprises receiving a selection of a third signatory to act as an additional witness, the method further comprising: verifying an identity of the third signatory by receiving data from the third signatory electronically; providing the document to the third signatory; and receiving a third electronic signature from the third signatory.  (Votaw, Paragraph [0006] and Follis, Paragraph [0105])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 3, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 1, wherein the second electronic signature is signed by the second signatory on the document.  (Votaw, Paragraph [0004])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 5, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 1, further comprising allowing the first signatory and the second signatory to create login credentials for accessing the document. (Bailey, Paragraph [0093], [0102])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 11, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 1, further comprising electronically receiving information from the first signatory before providing the document, wherein the document is based at least in part on the received information.  (Votaw, Figure 4, S410, S415)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 13, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 1, further comprising receiving all or a portion of the document from the first signatory. (Votaw, Paragraph [0039])
The rationale applied to the rejection of claim 1 has been incorporated herein. 



As per Claim 15, Votaw teaches a method for enhancing efficiency of a computerized electronic signature system by facilitating collection of signatures from multiple signatories, the method comprising: 
verifying an identity of a first signatory by receiving data from the first signatory electronically; providing a document to the first signatory from the first entity; (Votaw, Paragraph [0003], first physical identification verification engine using biometrics and Paragraph [0067], Figure 4, “The method starts at step 405 where server 140 communicates virtual file document 120 to a signor. Virtual file document 120 may be a document to be executed by the signor” The examiner consider the server as the first entity)
receiving a first electronic signature on the primary document from the first signatory; (Votaw, Paragraph [0003], the first gesture capture engine generates a signor digital signature based on the captured gesture from the signor on the virtual file document)
verifying an identity of the second signatory by receiving data from the second signatory electronically;  (Votaw, Paragraph [0004])
15Attorney Docket No. 17717.0007USU1 providing the primary document to the second signatory; (Votaw, Paragraph [0004])
receiving a second electronic signature from the second signatory; (Votaw, Paragraph [0004]) 
providing a completed document, including the first signature and the second signature; and (Votaw, Paragraph [0023])
Votaw does not explicitly teach receiving a primary document associated with estate planning from a first entity, the first entity being a document preparer who prepared the document associated with the estate planning; 
providing the document from the first entity, with the first entity being other than the first signatory
Mitchel teaches receiving a document associated with estate planning from a first entity, the first entity being a document preparer who prepared the document associated with the estate planning; providing a document from the first entity, with the first entity being other than the first signatory (Mitchel, Paragraph [0033], [0049], a document is digitized to create a digital document that is then sent to the central data server to obtain electronic signature. The document may be of the nature for legal practices in wills and trusts which are considered estate planning)

Votaw in view of Mitchel does not explicitly teach receiving a selection from the first signatory of at least a second signatory to act as a signature witness; 
Follis teaches receiving a selection from the first signatory of at least a second signatory to act as a signature witness; (Follis, Paragraph [0105], “The electronic signature service 102 may automatically provide an interface in a web portal or an electronic communication to the sender 106 that solicits input from the sender 106 to select the second signatory from the list of potential signatories”) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Follis into Votaw in view of Mitchel because by providing adding means for the user(first signatory) of Votaw to choose the second signatory will allow the user to designate the second signatory to sign the document instead of a preset second signatory of Votaw.
Votaw in view of Mitchel and Follis does not explicitly teach notifying the first signatory and the second signatory that the completed document is completed.  
Bailey teaches notifying the first signatory and the second signatory that the completed document is completed.  (Bailey, Paragraph [0087])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bailey into Votaw in view of Mitchel and Follis because by providing notifications that the document is complete will alert the intervening parties that the document is complete for further action to be taken. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 15.

As per Claim 16, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 15, wherein receiving the selection of at least the second signatory further comprises receiving a selection of a third signatory to act as an additional witness, the method further 
The rationale applied to the rejection of claim 15 has been incorporated herein. 

As per Claim 17, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 15, wherein the second electronic signature is signed by the second signatory on the primary document.  (Votaw, Paragraph [0004])
The rationale applied to the rejection of claim 15 has been incorporated herein. 


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw et al. US2018/0139204 hereinafter referred to as Votaw in view of Mitchel et al. US2013/0185098 hereinafter referred to as Mitchel, Follis US2015/0213404 and Bailey et al. US2008/0072334 hereinafter referred to as Bailey as applied to Claim 1 and 15 and further in view of Kwak US2008/0243599. 


As per Claim 4, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 1, 
Votaw in view of Mitchel, Follis and Bailey does not explicitly teach wherein the second electronic signature is signed by the second signatory on a separate document, wherein the completed document includes a combination of the document and the separate document. 
Kwak teaches wherein the second electronic signature is signed by the second signatory on a separate document, wherein the completed document includes a combination of the document and the separate document. (Kwak, Paragraph [0022], attestation document as a statement may be on a separate page/document and completed document contains the statement)  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kwak into Votaw in view of 
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 4.


As per Claim 18, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 15, 
Votaw in view of Mitchel, Follis and Bailey does not explicitly teach wherein the second electronic signature is signed by the second signatory on an attestation document, wherein the completed document includes a combination of the primary document and the attestation document. 
Kwak teaches wherein the second electronic signature is signed by the second signatory on an attestation document, wherein the completed document includes a combination of the primary document and the attestation document. (Kwak, Paragraph [0022])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kwak into Votaw in view of Mitchel, Follis and Bailey because by including the attestation statement into the document will provide the necessary in order to bear witness to the authenticity of the document/signatures.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 18.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Votaw et al. US2018/0139204 hereinafter referred to as Votaw in view of Mitchel et al. US2013/0185098 hereinafter referred to as Mitchel, Follis US2015/0213404 and Bailey et al. US2008/0072334 hereinafter referred to as Bailey as applied to Claim 1 and further in view of Mayer US2010/0161993.

As per Claim 6, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 1, 
Votaw in view of Mitchel, Follis and Bailey does not explicitly teach further comprising electronically notifying the second signatory that he has been asked to serve as a witness to signing of the document by the first signatory.  
	Mayer teaches further comprising electronically notifying the second signatory that he has been asked to serve as a witness to signing of the document by the first signatory.  (Mayer, Paragraph [0052])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mayer into Votaw in view of Mitchel, Follis and Bailey because by providing the second signatory to bear witness will confirm the authenticity of the document.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Votaw et al. US2018/0139204 hereinafter referred to as Votaw in view of Mitchel et al. US2013/0185098 hereinafter referred to as Mitchel, Follis US2015/0213404 and Bailey et al. US2008/0072334 hereinafter referred to as Bailey as applied to Claim 1 and further in view of Lyon US2018/0053265.


As per Claim 7, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 1, 
Votaw in view of Mitchel, Follis and Bailey does not explicitly teach further comprising allowing the first signatory and the second signatory to access and download the completed document.  
Lyon teaches further comprising allowing the first signatory and the second signatory to access and download the completed document.  (Lyon, Paragraph [0017])

	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 7.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw et al. US2018/0139204 hereinafter referred to as Votaw in view of Mitchel et al. US2013/0185098 hereinafter referred to as Mitchel, Follis US2015/0213404 and Bailey et al. US2008/0072334 hereinafter referred to as Bailey as applied to Claim 1 and further in view of Bartlett II et al. US2015/0294068 hereinafter referred to as Bartlett.


As per Claim 8, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 1, 
Votaw in view of Mitchel, Follis and Bailey does not explicitly teach wherein the document comprises a healthcare advance directive document.  
Bartlett teaches wherein the document comprises a healthcare advance directive document.  (Bartlett, Paragraph [0066], [0039])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bartlett into Votaw in view of Mitchel, Follis and Bailey because by providing the various signatures for the document provides witnesses that confirm the authenticity of the document.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 8.

As per Claim 9, Votaw in view of Mitchel, Follis, Bailey and Bartlett teaches the method of claim 8, further comprising: providing a questionnaire to the first signatory regarding healthcare preferences and designation of one or more signature witnesses; and receiving responses to the questionnaire from the first signatory, wherein the document is based at least in part on the responses.   (Bartlett, Paragraph [0066], [0039])
The rationale applied to the rejection of claim 8 has been incorporated herein. 


As per Claim 10, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 1, 
Votaw in view of Mitchel, Follis and Bailey does not explicitly teach wherein the document comprises a real estate transaction document.  
Bartlett teaches wherein the document comprises a real estate transaction document.  (Bartlett, Paragraph [0066], [0039])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bartlett into Votaw in view of Mitchel, Follis and Bailey because by providing the various signatures for the document provides witnesses that confirm the authenticity of the document.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 10.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Votaw et al. US2018/0139204 hereinafter referred to as Votaw in view of Mitchel et al. US2013/0185098 hereinafter referred to as Mitchel, Follis US2015/0213404 and Bailey et al. US2008/0072334 hereinafter referred to as Bailey as applied to Claim 1 and further in view of Newstead et al. US2005/0027544 hereinafter referred to as Newstead.

As per Claim 12, Votaw in view of Mitchel, Follis and Bailey teaches the method of claim 1, 

Newstead teaches further comprising: providing login credentials for the first signatory in a first computer system; receiving login information from the first signatory via the first computer system; and receiving a request from the first signatory to log onto a second computer system, wherein all other steps in the method are performed by the second computer system. (Newstead, Paragraph [0025], document services home page accessed by user login at a client computer)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Newstead into Votaw in view of Mitchel, Follis and Bailey because by utilizing logins will provide the parties access to the document on multiple devices.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING Y HON/Primary Examiner, Art Unit 2666